DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-2, 4-15 and 18-23 are currently pending. This office action is in response to the amendment filed on 05/12/2021. 
Claim Interpretation
3.	Concerning claim 1 the claim recites “phenoxypolyethyene glycol acrylate having two ethylene glycol units” and “methoxypolyethylene glycol acrylate having nine ethylene glycol units”.  These recitations are interpreted so that they indicate a single particular structure of a monomer, and as such each of the indicated monomers must have only the specifically indicated number of ethylene glycol units present in the polymer and can not have more that the indicated number. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moroishi (US 2013/0003389 A1).
Concerning claim 1-2, 4, 20-21 Moroishi teaches an acryl based polymer which is made from phenoxyethyl acrylate and hydroxyethyl acrylamide, which is a temperature responsive unit that includes an amide bond, and which is indicated to have a glass transition temperature of 233 K or -40.15 °C (paragraph 0191). 
Moroishi does not state the refractive index difference at different temperatures. 
However as is indicated above Moroishi teaches the claimed components and glass transition temperatures. As such since the claimed components are present in the polymer of Moroishi then the polymer of Moroishi would have the claimed referactive index difference at the claimed temperatures. MPEP 2112. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Concerning claim 5 Moroishi further teaches that the polymer is formed from 100 parts by mass of monomers in 200 parts of ethyl acetate (paragraph 0191).  As such when the polymerization is finished the polymer would be present in an amount of approximately 33.3 mass % of the composition which would be within the claimed range of greater than 100 ppm, and therefor the composition of Moroishi would correspond to the claimed resin composition. 
Concerning claims 6-15 Moroishi as is indicated above teaches the claimed polymer and resin composition but does not specifically teach that the hydrogel film is a light control material, an optical waveguide material, an athermal optical element, a color display element or an optical material.  
It should be noticed that that each of the indicated indications of a light control material, an optical waveguide material, and an optical material are given the broadest reasonable interpretation as a material or component which is capable of being used as given component.  It should also be noticed that the indication of “element” is also given its broadest reasonable interpretation as a component that is capable of being used in the indicated device. 
As such the polymer and resin composition of Moroishi would be considered to be each of the indicated materials and elements as the polymer and resin composition would be capable of being used in these components.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
5.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moroishi (US 2013/0003389 A1).
Concerning claims 18-19 Moroishi as is stated above teaches the polymer and the resin composition of claim 5.  
However the example of Moroishi teaches that the polymer has a weight average molecular weight of 1,300,000 (paragraph 0191)
However Moroishi teaches that the (meth)acryl based polymer preferably has a weight average molecular weight of 600,000 or more and preferably 700,000 to 3,000,000  (paragraph 0081). This is an overlapping range with the claimed range of the weight average molecular weight. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary polymer of Moroishi to have the claimed weight average molecular weight because Moroishi discloses that the polymer has a weight average molecular weight which is an overlapping range with the claimed range. 

                                                                   Allowable Subject Matter
6.	Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the claimed polymer having the particularly indicated chemical structure.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-2, 4-15, 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	 Claims 1-2, 4-15, 18-21 are rejected. Claims 22-23 are objected to as being dependent from a rejected base claim. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763